PER CURIAM.
Michael Osman, third party plaintiff below, appeals a summary final judgment in favor of Broward Bank, third party defendant below, based on the doctrines of res judicata and collateral estoppel. After carefully considering Osman’s arguments, we conclude that his contentions with respect to a purported agreement with the Bank were disposed of in Photomagic Industries, Inc. v. Broward Bank, 526 So.2d 136 (Fla. 3d DCA), review dismissed, 534 So.2d 400 (Fla.1988).*
With respect to the real estate commission, we conclude that on the record here presented, summary judgment was properly entered. See Keyes Company v. Frazier, 213 So.2d 276, 277 (Fla. 3d DCA 1968).
Affirmed.

 Osman takes issue with a portion of this court’s earlier opinion in the prior appeal. His position in that respect is barred by the law of the case doctrine. However, if that issue were properly before us, it is clear (after taking judicial notice of the record of the prior appeal) that his position is without merit. After indicating that they were prepared to present evidence at a motion calendar hearing, appellants were directed to obtain a special appointment. At the special appointment the appellants argued the several issues discussed in the prior opinion, Photomagic, 526 So.2d at 136, but presented no evidence with respect to the purported agreement with the Bank. The Bank asserted that there was no such agreement. The trial court in the present case correctly concluded that the issue regarding the settlement agreement was disposed of in the prior litigation.